Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/11/2021.  Claims 1-7 have been amended.  Claims 7-9 remain withdrawn.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues there are several advantages to spraying “between” the layers.  These arguments appear to rely on the existence of a specific spraying set-up where a water nozzle is positioned between layers in an unbonded position and sprayed simultaneously on multiple layers.  However, no such system is claimed, nor does the specification make any discussion of the spraying system at all, let alone a specific advantage derived therefrom.  Though the current claims are now indefinite following the amendment (see 112 rejection below), the step of “spraying…between said intermediate separating layer and at least one of said first panel and said second panel” is much broader than Applicant appears to assert.  
Examiner submits it is reasonable to interpret the “between” in the “spraying step” as referring to the location of the sprayed water relative to the final laminate product.  Thus, if the water is sprayed on a location that is between the layers of a product to be formed, then it is reasonable to state the water sprayed between the layers.  This is typically how such language is interpreted, and is certainly within a broadest reasonable interpretation for such language.  For example, if a claim states “applying adhesive between the layers,” this is not narrowly interpreted to mandate the layers must be spaced apart during application and adhesive literally applied in between the spaced apart layers, it simply specifies the applied location of the adhesive relative to the layers forming the bonded product (e.g. if two layers are on different tables, one layer is applied with adhesive, and then the layers are bonded with adhesive, it would be reasonable to state adhesive is applied between the two layers or that there is an applying step of adhesive between the layers). In fact, Examiner submits this is the most reasonable interpretation of the language and is consistent with the specification, which makes no indication the layers are literally positioned as shown in Fig. 1 during the spraying/application steps, nor provides any reasoning for positioning the layers as such (See instant PgPub 2020/0223207, page 3, paragraph [0048], reciting “interposition” of adhesive occurs “between the intermediate layer 3 and the first and second panel 2, 4,” yet appearing to clearly indicate the layers are not positioned as in Fig. 1 for said interposition since the adhesive is applied before overlapping, and overlapping occurs first with strips [5], and then with the sheet [6], see page 3, paragraphs [0059]-[0060], thus presenting no discernable reason to space such layers so the adhesive application occurs literally between the spaced layers). 
 Since the intermediate layer in the instant invention consists of separate parts, i.e. strips [5] and a sheet [6], and since there is no discussion of the specific spraying layout or any advantage thereof, there is no evidence spraying literally occurs in the orientation as illustrated in Fig. 1, i.e. with two spray nozzles simultaneously, and the figure, which is described as being a schematic of the method, could equally be interpreted as showing a sequential progression during spraying.  Either way, as stated, the specification makes no mention of the spraying set-up, nor to any advantage thereof, and it seems likely the illustration of layers in figure 1 is merely a schematic representation of the spraying process and not a literal depiction of a desired spraying setup. 
 If Applicant wants to definitively state the layers are spaced apart from each other during the spraying step, such that the spraying occurs in between the spaced apart layers so as to simultaneously spray both layers, then this must be made explicit.  As currently recited, no specific spraying setup is made definitive, simultaneous spraying of multiple layers is not claimed, and spraying a surface to be in between layers of the product reasonably reads on “a spraying step…between” such layers as instantly recited.  At the very least, a subsequent spraying step of the adhesive in between the layers following bonding would read on this step since it sprays water on adhesive between the layers.  Such spraying is taught in Kesselmayer (US 2004/0010095).
Examiner submits arguments A-C all appear to be derived from this narrow interpretation of a specific spraying setup that is NOT claimed.  Further, Examiner notes again there is no discussion whatsoever of a specific spraying setup in the specification, nor any indication the spraying setup is advantageous or has any effect on the resultant process.  The only discussion with regard to spraying is the effect on setting.  There is no indication the location or timing of such spraying are critical for achieving this advantage, and any variations in spraying setup or spraying location would appear to be obvious variations for achieving the same result of faster setting via water spraying.  Thus, even though Examiner does not interpret that current claim language as requiring a specific spraying setup or location (other than on surfaces between layers to be bonded), even if such a setup or location were required, it appears to be a merely design or processing choice for the spraying location that has no effect whatsoever on the process advantages. See, e.g. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (finding the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Applicant also continues to argue that spraying water between the layers will reduce setting times as if it were a novel finding.  As argued above, Examiner submits any spraying of water of moisture curing polymers will reduce setting times since it is the water itself that causes setting.  This is commonsense. Providing a material that causes setting to a setting polymer will obviously cause setting to occur. There is no evidence the location or timing of such spraying changes this effect since whenever or however the water comes into contact with the moisture cured resin, it will begin to cause curing/setting.
Applicant further appears to attempt distinguish the adhesive of Rossodivita from the current adhesive and that of the other references by noting it is “pressure reactive” and cured by ambient humidity.  Firstly, it is noted the adhesive in the instant invention is also described as “pressure reactive” and cured by ambient humidity. See instant PgPub 2020/0223207, page 2, paragraphs [0040]-[0041].  Any moisture reactive adhesive will cure by exposure to any moisture, whether it is moisture in ambient air, or added moisture applied via spraying.  Further, although “pressure reactive” is not a standard term of art, Examiner submits this “pressure reactively” is likely related to the fact the adhesive is moisture reactive.  The application of pressure forces ambient moisture to integrate with the adhesive and cause setting via said moisture.  Thus, there is no evidence the “pressure reactivity” described is a result of a chemical distinction from standard moisture curing polyurethanes or moisture curing polymers in general (note such “pressure reactivity” would only be enhanced by added moisture to the system and pressed into the adhesive).
Applicant goes on to state the fact that a spraying step would add a step to Rossodivita (EP1336471) is a teaching away because it would add time.  This argument does not make sense to the Examiner, and regardless, is certainly not a teaching away since "[a] reference does not teach away…if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed." In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Here, Rossodivita is completely silent on spraying and thus cannot possibly teach away from spraying.  Further, a specific motivation for spraying in Rossodivita has been provided.
Applicant goes on to argue against the adhesive in Kesselmayer (US 2004/0010095) as having a different purpose by desiring long open times.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Rossodivita already teaches moiture reactive adhesive that appears to be a hot melt, and Kesselmayer teaches it is known to spray water on moisture curing polyurethane to effect curing/setting of said resins.  It would have been apparent such techniques are equally applicable to any moisture curing polyurethanes, or moisture curing resin in general, and it would have been implicit said spraying causes or facilitates setting, i.e. speeds up setting from what it would have otherwise been absent said spraying of water.  
Applicant has argued the spraying Kesselmayer is taught to increase strength, not speed, but this argument is without merit.  The strength increase in Kesselmayer is caused by the setting reaction brought on by the exposure to moisture, and thus the “strength increase” is a result of the setting that would have otherwise not occurred absent exposure to moisture (See Kesselmayer, page 1, paragraph [0013], teaching “‘moisture-reactive’” is meant herein that the composition contains isocyanate groups which are capable of reacting with water desirably to effect an increase in the molecular weight of the composition and/or effect crosslinking of the composition so as to increase the strength properties of the composition subsequent to being contacted with water….;” and note cross-linking is a process for setting/curing and thus the “strength increase” is merely a byproduct of the setting reaction progressing).  Thus, it is clear the strength increase is a result of the setting brought on by the moisture and that this strength increase is not distinct from faster setting, but a byproduct of setting in general.  Thus, added moisture causes faster setting of adhesive, thus making the composition increase in strength through the cross-linking occurring during setting.
Examiner notes despite Applicant’s attempts to complicate the discussion, the issue at present is simple.  Rossodivita (EP1336471) teaches every aspect of the instant invention except for spraying. Rossodivita teaches a similar if not identical polyurethane adhesive, applied in the same fashion as described in the instant process, and possessing all relevant properties thereof.  Rossodivita explicitly teaches the adhesive is reactive with moisture (See col. 4, paragraph [0029]), thus suggesting the polyurethane adhesive is a moisture-curing polyurethane adhesive such as is well-known in the prior art.  Applicant has not rebutted this.  
It is Examiner’s position, supported by the record, that it is well-known and standard, though not essential, to supply added moisture to moisture curing/reactive resins that may also cure with ambient moisture because this added moisture facilitates curing by providing additional moisture to the system than is present in normal ambient air.  It is implicit and common sense that any reactant provided to a system will cause a system to react.  Since setting/curing is merely the progression of a cross-linking reaction caused by water molecules reacting with the polyurethane in Rossodivita/Kesselmayer, it is inherent and well-known the addition of more water will cause more reactions and thus faster setting. It is known in the prior art to add water to similar adhesives via a variety of methods, including by spraying, and at a variety of times in the process and to various locations so as to contact to adhesive, in order to facilitate the curing reaction in each case. 
Examiner submits the general reaction of the adhesive in the presence of moisture as taught Kesselmayer would have been expected to be similar for any moisture curing resin since curing/reaction occurs in the presence of moisture, thus generally implying added moisture results in more reactions and thus in faster curing.  Thus, the method, location, or timing of the moisture does not appear to matter as long as water molecules are provided to the resin to react therewith, wherein more water molecules generally mean more reactions and faster curing (See, for example, Arndell et al., US 2004/0170856, teaching the application of water, via mist or spray, to a moisture reactive adhesive “accelerates curing” and may be applied “before, during, or after resin application.”).  Thus, Examiner’s contention is that applying added moisture to moisture reactive adhesive such as in Rossodivita, such as via spraying, is a well-known and standard process for any moisture reactive resin, so as to facilitate, i.e. speed up, the setting process, and therefore would have essentially always been obvious absent an unexpected advantage or other compelling evidence such moisture would have been undesirable.  Applicant has failed to provide such evidence.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the dispensing of adhesive is on the first and second panel OR on the intermediate separating layer.  Thus, dispensing on the first and second panel would not appear to be required, only one of two possible alternatives.  Further, with regard to the “spraying step,” spraying need only occur between the separating layer and ONE OF the first and second panel. However, the end of the claim implies adhesive is coated on both the first and second panel and spraying also occurs on both of these layers.  Thus, it is unclear if dispensing is required on both the first and second panels, and if so, it is unclear why the term “OR” is used with regard to this dispensing.  Likewise, it is unclear if spraying is required between both panels and the intermediate layer, and specifically spraying ON both panels, or the spraying is merely required between one of these panels and not necessary on either.  Examiner has interpreted the claim such that it requires simultaneous spraying as there is dispensing on the layer dispensed, but that the dispensing may occur on either the intermediate layer or the panels. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossodivita (EP 1336741) in view of Kesselmayer (US 2004/0010095) and/or Arndell et al. (US 2004/0170856).
Regarding Claims 1, Rossodivita teaches a method for production of curved furniture components (See Abstract) comprising: 
an overlapping step of a first panel [4] of wooden, plastic or metal material, of at least one intermediate separating layer [3] and of a second panel [2] of wooden, plastic or metal material for obtaining a flat semi-finished product [1] having a perimeter edge [5] (See page 2, paragraph [0017], wherein superimposing is an overlapping step, and the flat blank is a flat semi-finished product);
an interposition step of a polyurethane type adhesive between said intermediate separating layer and said first panel and second panel by hot dispensing of said adhesive on surfaces of said first and second panels which are adapted to be associated with said intermediate layer (See pages 3-4, paragraphs [0027] and [0038]-0042], wherein a polyurethane is hot dispensed between the layers); and 
a cold shaping step of the flat semi-finished product for obtaining a curved component (See page 4, paragraph [0044]).
Rossodivita further teaches the adhesive reacts with moisture to set the bond (See page 3, paragraph [0029], and note this implies a moisture curing polyurethane adhesive such as is well-known in the art) and implies it is a reactive hot melt, due to it’s ability to become fluid upon heating (See page 4, paragraph [0042], teaching heat keep the adhesive fluid, thus implying it is a hot melt that will solidifying upon cooling).  Rossodivita fails to specifically teach spraying with water after applying the adhesive.  However, it is known when utilizing polyurethane moisture-reactive hot melts for bonding (See Kesselmayer, page 1, paragraphs [0001]-[0002], teaching moisture reactive hot melt polyurethanes, such as are utilized in Rossodivita) to heat the hot melt to a suitable temperature to render it fluid and applying it hot between substrates, such as metal, wood, or plastics (See, for example, Kesselmayer, page 4, paragraphs, [0038]-[0040]).  Kesselmayer teaches, when implementing such bonding, the moisture may be applied in various ways, including by spraying liquid water on the applied adhesive before application of the second substrate, and/or after application of the second substrate, thus effectively spraying the adhesive between the applied layers (See pages 4-5, paragraph [0041], teaching ambient humidity, controlled humidity, mist, and sprayed water as potential methods for activating moisture curing after applying the adhesive and either prior to or, when using wood, subsequent to applying the second layer to be bonded).  Such spraying of water is standard and well-known in the art for moisture reactive adhesives in order to accelerate curing/setting reactions of the adhesive, and may occur before, during, or after application of the adhesive to essentially equal effect (See, for example, Arndell et al., page [0036], teaching water spraying of moisture reactive adhesive will accelerate curing, and may be applied before, during, or after adhesive application).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to spray water onto any surfaces situated between the layers to be bonded via the moisture reactive adhesive, including by spraying simultaneous to application of the adhesive in Rossodivita, and/or spraying following bonding to contact the adhesive between the layers, because doing so would have predictably been suitable methods of adding water/moisture to the system to cause acceleration of the curing/setting reaction adhesive as taught for the moisture reactive polyurethane in Rossodivita.  Note any spraying such as is taught in Kesselmayer or Arndell et al. would be expected to behave the same as in the instant invention for any moisture reactive adhesives, such as in Rossoditiva. This is because moisture reactive adhesives essentially will always react faster in the presence of more moisture, and any water spraying provides more water to the adhesive. Since the adhesive reacts with water to set, more access to water furthers the reactions that causes setting and consequently reduces the setting time, i.e. speeds up setting, relative to the absence of said added water.  Thus, since Rossodivita teaches a moisture reactive adhesive, spraying water as claimed in the process of Rossodivita would have predictably accelerated the curing reaction and thus reduced setting times.
Regarding Claim 2, Rossodivita teaches cold pressing at the same time and pressure as claimed (See page 4, paragraph [0045]).
Regarding Claim 3, Rossodivita teaches applying decorative claddings such as decorative sheets (See page 3, paragraph [0039]), which read on the instant claim language since the instant specification indicates the “coatings” are in sheet form (See instant Figure 2, showing decorative “coatings” as sheets [9]).
Regarding Claim 6, Rossodivita teaches the intermediate layer between parallel strips of the same thickness (See page 3, paragraph [0032]), and further teaches the sheet maybe paper-like having holes or be expanded polymer (See page 3, paragraph [0033]), and note “expanded” implies or renders obvious foam with is created via gas expansion in polymers during formation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossodivita, Kesselmayer, and Arndell et al. as applied to Claim 3, and further in view of Scarimbolo (US 2002/0092605).
Regarding Claim 4-5, Rossodivita, Kesselmayer, and Arndell et al. teach the method of Claim 3, as described above.  They fail to specifically teach a “beading step” or a “coating step.”  However, it is known when forming decorative veneers on curved edges, such as the edges of doors, to allow the decorative veneers to extend beyond the top face so it can cover the side perimeter, i.e. beading, or to provide additional edge coating layer in order to provide a continuous decorative look along the side portion, i.e. coating (See, for example, Scarimbolo, page 1, paragraph [0003], page 2, paragraphs [0023]-[0024] and [0031]-[0032], and Figs. 6-7 and 10, wherein coating the edge provides a continuous decorative look).  These are beading and coating steps respectively as claimed. It would have been obvious to person having ordinary skill in the art at the time of invention to perform either such step with either the outer panel layers in Rossodivita, or the outer decorative sheet, when utilized, as either an extended portion or a separate portion, because doing so would have predictably enable a continuous decorative exterior extending the perimeter, especially when using curved edges as may be desirable for certain types of doors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746